Order of filiation unanimously modified, on the law, on the facts, and in the exercise of discretion, to reduce the allowance for the support of the child from $35 per week to $20 per week, and to allow in addition the payment on account at the rate of $10 per week, first toward the counsel fee in the amount of $300, and then toward the medical and hospital expenses in the amount of $1,866, and the order is otherwise affirmed in all respects, without costs to either party. In view of the earning power of the mother, the obligation of the father to support his wife and their three young children within his available income, and in view of the tender age of the infant to be supported, the amount allowed by the Court of Special Sessions is excessive. Should, of course, there be substantial change in the circumstances the mother will be free to make appropriate application for increased support for the child. Concur — Botein, P. J., Breitel, Valente, MeNally and Stevens, JJ.